                                             Case 3:16-cv-03775-LB Document 153 Filed 07/15/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       SHAUNAK SAYTA,                                   Case No. 16-cv-03775-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTIONS TO
                                  13               v.                                       ENFORCE JUDGMENT AND FOR
                                                                                            CIVIL CONTEMPT WITHOUT
                                  14       BENNY MARTIN,                                    PREJUDICE
                                  15                      Defendant.                        Re: ECF Nos. 135–37
                                  16

                                  17                                   INTRODUCTION AND STATEMENT

                                  18         The court previously confirmed arbitration awards in favor of Shaunak Sayta’s former lawyer,

                                  19   Benjamin Martin, and awarded him attorney’s fees and costs.1 Mr. Sayta appealed. The Ninth

                                  20   Circuit affirmed and entered judgment in Mr. Martin’s favor against Mr. Sayta and his lawyer, John

                                  21   Cowan, for $47,372 attorney’s fees and costs. Sayta v. Martin, No. 18-17090, Mem. Op. (9th Cir.

                                  22   Feb. 21, 2020); id., Am. Mandate (9th Cir. Feb. 3, 2021). Mr. Martin obtained a writ of execution

                                  23   against Mr. Cowan and tried unsuccessfully to work out a payment plan with him. Mr. Cowan has

                                  24   not paid anything.2 Now, Mr. Martin wants an order assigning Mr. Cowan’s accounts receivable

                                  25   and office furniture and equipment to him. He also wants the court to hold Mr. Cowan in civil

                                  26
                                  27
                                       1
                                        Orders – ECF Nos. 50, 70; Judgments – ECF Nos. 51, 71. Citations refer to material in the Electronic
                                       Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Writ – ECF No. 131; Martin Decl. – ECF No. 139 at 2–3 (¶¶ 2–5).

                                       ORDER – No. 16-cv-03775-LB
                                             Case 3:16-cv-03775-LB Document 153 Filed 07/15/21 Page 2 of 4




                                   1   contempt.3 The court held a hearing on the motions on July 15, 2021. The court denies Mr. Martin’s

                                   2   motions without prejudice. The assignment of the assets is premature: Mr. Martin has a writ of

                                   3   execution and should enforce it. Mr. Cowan has not violated any court orders, and civil contempt is

                                   4   not warranted.

                                   5                                               ANALYSIS

                                   6         Under Federal Rule of Civil Procedure 69, a money judgment is enforced by a writ of

                                   7   execution. California law governs the enforcement of the writ of execution here. Fed. R. Civ. P.

                                   8   69(a); Hilao v. Estate of Marcos, 95 F.3d 848, 851 (9th Cir. 1996). Under California law, “after

                                   9   entry of a money judgment, a writ of execution shall be issued by the clerk of the court upon

                                  10   application of the judgment creditor.” Cal. Civ. Proc. Code § 699.510. California has procedures

                                  11   for the assignment of assets and the issuance of turnover orders.

                                  12
Northern District of California
 United States District Court




                                  13   1. Accounts Receivable

                                  14         California allows assignment of accounts receivable: “upon application of the judgment

                                  15   creditor on noticed motion, the court may order the judgment debtor to assign to the judgment

                                  16   creditor . . . all or part of a right to payment due or to become due, whether or not the right is

                                  17   conditional upon future developments.” Cal. Civ. Proc. Code § 708.510(a) (emphasis added).

                                  18            [The statute] provides a new procedure for reaching certain forms of property that cannot be
                                                reached by levy under writ of execution. . . . It also provides an optional procedure for
                                  19            reaching assignable forms of property that are subject to levy, such as accounts
                                                receivable. . . . This remedy may be used alone or in conjunction with other remedies
                                  20            provided in this title for reaching rights to payment, such as execution.
                                  21   Cal. Civ. Proc. Code § 708.510, Legis. Comm. cmt. (1982). In determining whether to order an
                                  22   assignment, the court may consider all relevant factors, including the following:
                                  23            (1) The reasonable requirements of a judgment debtor who is a natural person and of
                                                persons supported in whole or in part by the judgment debtor[;] (2) Payments the judgment
                                  24            debtor is required to make or that are deducted in satisfaction of other judgments and wage
                                                assignments, including earnings assignment orders for support[;] (3) The amount
                                  25
                                                remaining due on the money judgment[; and] (4) The amount being or to be received in
                                  26            satisfaction of the right to payment that may be assigned.

                                  27

                                  28   3
                                           Mots. – ECF Nos. 135, 136, 137.

                                       ORDER – No. 16-cv-03775-LB                         2
                                           Case 3:16-cv-03775-LB Document 153 Filed 07/15/21 Page 3 of 4




                                   1   Id. § 708.510(c). A right to payment may be assigned “only to the extent necessary to satisfy the

                                   2   money judgment.” Id. § 708.510(d).

                                   3      “The court has broad discretion in determining whether to order an assignment.” Telecom

                                   4   Asset Mgmt., LLC v. FiberLight, LLC, No. 14-cv-00728-SI, 2016 WL 7188008, at *1 (N.D. Cal.

                                   5   Dec. 12, 2016) (cleaned up). “In order to ensure that an assignment is both warranted and

                                   6   permissible under section 708.510(a), courts require that a party seeking an assignment order

                                   7   identify the intended source or sources that are obligated to make payments to the judgment

                                   8   debtor.” Id. “A request for a general assignment of all possible funds due to Defendant that does

                                   9   not identify any specific source of money to be assigned shall not be granted.” Id. (cleaned up).

                                  10      Mr. Martin has not tried to enforce the writ of execution or noticed any judgment-debtor

                                  11   exams. Thus, considering the factors in § 705.510(c), an assignment seems premature. For

                                  12   example, Mr. Martin may obtain discovery regarding the assets of judgment debtors. Fed. R. Civ.
Northern District of California
 United States District Court




                                  13   P. 69(b). That process would allow Mr. Martin to identify bank accounts, which are subject to a

                                  14   writ of execution. The court denies his motion without prejudice to his reasserting it later.

                                  15

                                  16   2. Turnover Order

                                  17      California law allows the court to order property turned over to a judgment creditor:

                                  18          If a writ of execution is issued, the judgment creditor may apply to the court . . . for an
                                              order directing the judgment debtor to transfer to the levying officer either or both of the
                                  19          following: (1) Possession of the property sought to be levied upon if the property is sought
                                              to be levied upon by taking it into custody; (2) Possession of documentary evidence of title
                                  20          to property of or a debt owed to the judgment debtor that is sought to be levied upon. . . .
                                  21          The court may issue an order pursuant to this section upon a showing of need for the order.

                                  22   Cal. Civ. Proc. Code § 699.040.

                                  23      Again, a turnover order is premature. Mr. Martin has not tried to enforce the writ of execution

                                  24   or used the discovery procedures that Rule 69(b) affords. A turnover order is not a substitute for

                                  25   those processes. Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No. 5:16-cv-06370-EJD,

                                  26   2020 WL 264400, at *2 (N.D. Cal. Jan. 17, 2020). Moreover, Mr. Cowan contends that the

                                  27

                                  28

                                       ORDER – No. 16-cv-03775-LB                        3
                                             Case 3:16-cv-03775-LB Document 153 Filed 07/15/21 Page 4 of 4




                                   1   property at his rented office is not his.4 Discovery will identify assets that are. And fundamentally,

                                   2   Mr. Martin has not shown need, such as dilatory tactics that might militate in favor of a turnover

                                   3   order. Cal. Civ. Proc. Code § 699.040(b); UMG Recordings, Inc. v. BCD Music Group, Inc., No.

                                   4   CV 07-05808 SJO (FFMx), 2009 WL 2213678, at *4 (C.D. Cal. July 9, 2009) (judgment debtor

                                   5   refused to pay the judgment; the court held that a turnover order would “help curtail [the judgment

                                   6   debtor’s] dilatory tactics.”) There is no outright refusal here. Indeed, Mr. Cowan wants to

                                   7   negotiate payment within his means.5

                                   8

                                   9   3. Civil Contempt

                                  10         Mr. Martin asks the court to hold Mr. Cowan in civil contempt.6 “Civil contempt is

                                  11   characterized by the court’s desire to compel obedience to a court order, or to compensate the

                                  12   contemnor’s adversary for the injuries which result from the noncompliance.” Falstaff Brewing
Northern District of California
 United States District Court




                                  13   Corp. v. Miller Brewing Co., 702 F.2d 770, 778 (9th Cir. 1983) (citation omitted). Mr. Cowan

                                  14   wants to address the debt and has not disobeyed court orders. There is no conduct here that

                                  15   compels an order of contempt. Cf. Adriana Intern. Corp. v. Thoeren, 913 F.2d 1406, 1413 (9th

                                  16   Cir. 1990) (party “continually disobeyed court orders and acted in willful disruption of the

                                  17   discovery process”); Facebook, Inc. v. Power Ventures, Inc., No. 08-CV-05780-LHK, 2017 WL

                                  18   3394754, at *9–10 (N.D. Cal. Aug. 8, 2017) (four court orders to pay discovery sanctions).

                                  19

                                  20                                             CONCLUSION

                                  21         The court denies the motions without prejudice.

                                  22         IT IS SO ORDERED.

                                  23         Dated: July 15, 2021                        ______________________________________
                                                                                         LAUREL BEELER
                                  24                                                     United States Magistrate Judge
                                  25

                                  26
                                       4
                                           Opp’n – ECF No. 143 at 2.
                                  27   5
                                           Martin Decl. Ex. 3 – ECF No. 139-3 at 2; Opp’n – ECF No. 142 at 5.
                                  28   6
                                           Mot. – ECF No. 137.

                                       ORDER – No. 16-cv-03775-LB                         4
